EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margie Aoki on 1/7/2022.

The application has been amended as follows: 

Claim 1 has been rewritten as:
--A platform interface, comprising: 
	a platform having a platform tread segment and a platform lip that at least partially define a slot; 
	a hanger including a body having a first end and a second end, a flange outwardly extending from the body and having a flange lip with an outer flange surface, and a gap extending between the first end and the flange lip, the first end having a first end lip projecting toward the flange, the hanger being selectively mountable to the platform via engagement of the first end lip with the platform lip; and 
	a ramping section having a first end and a second end defining a ramp tread segment therebetween, the ramping section further including a hook extending from the first end, the hook having an inner hook surface configured to engage the outer flange surface such that the platform supports the ramping section via the flange lip, wherein the outer flange surface has a radius of curvature that is less than a radius of curvature of the inner hook surface, wherein the inner hook 
	wherein the gap extending between the first end of the hanger and the flange lip is sized to prevent rotation of the hanger relative to the platform when both the first end of the hanger is engaged with the slot and the inner hook surface engages the outer flange surface.--

Claim 7 has been canceled.

Claim 15 has been rewritten as:
--A platform system, comprising: 
	a platform comprising a platform tread segment, a support segment extending from the platform tread segment, a platform lip extending from the platform tread segment and having a protrusion extending by a maximum protrusion distance toward the support segment, and a slot at least partially defined by the platform tread segment and the protrusion, the slot having a slot depth; 
	a ramping section comprising a ramp tread segment terminating in a hook, the hook having a hook thickness and an inner radius of curvature; and 
	a hanger, comprising: 
		a first end having a first end thickness and a first end insertion thickness, the first end insertion thickness exceeding the slot depth of the platform, wherein the first end insertion thickness of the hanger is a sum of the first end thickness and a first end protrusion distance; 
		a flange having a flange lip with an outer radius of curvature that is less than the inner radius of curvature of the hook; and 
		a gap between the first end and the flange, the gap having a gap width that is less than a sum of a) the hook thickness and b) the maximum protrusion distance of the protrusion.--

Claim 16 has been canceled.

Claim 19, lines 12-13: “wherein the inner hook surface engages the outer flange surface when the ramp hook is moved between the first and second angles relative to the hanger” has been amended to be --wherein the inner hook surface engages the outer flange surface continuously when the ramp hook is moved between the first and second angles relative to the hanger--.

Claims 26-30 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671